UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-33395 CENTENE CORPORATION (Exact name of registrant as specified in its charter) Delaware 42-1406317 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 7711 Carondelet Avenue St. Louis, Missouri 63105 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (314) 725-4477 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer[ ]Non-accelerated filer[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ]No[X] As of July 16, 2007, the registrant had 43,646,371 shares of common stock outstanding. CENTENE CORPORATION QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 (unaudited) 1 Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2007 and 2006 (unaudited) 2 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (unaudited) 3 Notes to the Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 Part II Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 6. Exhibits 23 Signatures 24 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. Financial Statements. CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June 30, 2007 December 31, 2006 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 236,443 $ 271,047 Premium and related receivables 113,491 91,664 Short-term investments, at fair value (amortized cost $43,636 and $67,199, respectively) 43,360 66,921 Other current assets 46,257 22,189 Total current assets 439,551 451,821 Long-term investments, at fair value (amortized cost $288,993 and $146,980, respectively) 287,719 145,417 Restricted deposits, at fair value (amortized cost $26,328 and $25,422, respectively) 26,220 25,265 Property, software and equipment, net 131,829 110,688 Goodwill 136,316 135,877 Other intangible assets, net 14,472 16,202 Other assets 13,895 9,710 Total assets $ 1,050,002 $ 894,980 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Medical claims liabilities $ 295,340 $ 280,441 Accounts payable and accrued expenses 111,697 72,723 Unearned revenue 42,019 33,816 Current portion of long-term debt 972 971 Total current liabilities 450,028 387,951 Long-term debt 200,162 174,646 Other liabilities 8,779 5,960 Total liabilities 658,969 568,557 Stockholders’ equity: Common stock, $.001 par value; authorized 100,000,000 shares; issued and outstanding 43,664,105 and 43,369,918 shares, respectively 44 44 Additional paid-in capital 217,705 209,340 Accumulated other comprehensive income: Unrealized loss on investments, net of tax (1,046 ) (1,251 ) Retained earnings 174,330 118,290 Total stockholders’ equity 391,033 326,423 Total liabilities and stockholders’ equity $ 1,050,002 $ 894,980 See notes to consolidated financial statements. 1 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share data) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) Revenues: Premium $ 707,723 $ 476,079 $ 1,356,966 $ 911,641 Service 20,015 19,214 41,607 38,730 Total revenues 727,738 495,293 1,398,573 950,371 Expenses: Medical costs 574,862 400,229 1,110,268 761,901 Cost of services 16,670 14,317 32,300 29,905 General and administrative expenses 122,596 74,441 229,462 139,663 Gain on sale of FirstGuard Missouri (3,254 ) — (7,472 ) — Total operating expenses 710,874 488,987 1,364,558 931,469 Earnings from operations 16,864 6,306 34,015 18,902 Other income (expense): Investment and other income 5,948 3,891 10,449 7,431 Interest expense (4,213 ) (2,456 ) (7,345 ) (4,454 ) Earnings before income taxes 18,599 7,741 37,119 21,879 Income tax (benefit) expense 817 2,776 (18,874 ) 8,148 Net earnings $ 17,782 $ 4,965 $ 55,993 $ 13,731 Earnings per share: Basic earnings per common share $ 0.41 $ 0.12 $ 1.29 $ 0.32 Diluted earnings per common share $ 0.40 $ 0.11 $ 1.25 $ 0.31 Weighted average number of shares outstanding: Basic 43,617,360 43,169,590 43,525,848 43,079,243 Diluted 44,815,369 44,839,149 44,871,114 44,794,558 See notes to consolidated financial statements. 2 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months EndedJune 30, 2007 2006 (Unaudited) Cash flows from operating activities: Net earnings $ 55,993 $ 13,731 Adjustments to reconcile net earnings to net cash provided by operating activities — Depreciation and amortization 12,991 9,541 Stock compensation expense 7,837 7,154 Deferred income taxes (327 ) (287 ) Gain on sale of FirstGuard Missouri (7,472 ) — Changes in assets and liabilities — Premium and related receivables (21,823 ) (45,710 ) Other current assets (24,583 ) 1,859 Other assets (931 ) (1,123 ) Medical claims liabilities 15,035 16,690 Unearned revenue 8,203 1,705 Accounts payable and accrued expenses 11,832 10,658 Other operating activities 3,119 224 Net cash provided by operating activities 59,874 14,442 Cash flows from investing activities: Purchases of property, software and equipment (29,352 ) (23,472 ) Purchases of investments (290,962 ) (113,665 ) Sales and maturities of investments 196,407 97,445 Proceeds from asset sales 14,102 — Acquisitions, net of cash acquired (5,336 ) (60,710 ) Net cash used in investing activities (115,141 ) (100,402 ) Cash flows from financing activities: Proceeds from exercise of stock options 2,651 3,761 Proceeds from borrowings 191,000 71,967 Payment of long-term debt (165,484 ) (4,487 ) Excess tax benefits from stock compensation 797 1,977 Common stock repurchases (3,231 ) (3,180 ) Debt issue costs (5,070 ) — Net cash provided by financing activities 20,663 70,038 Net decrease in cash and cash equivalents (34,604 ) (15,922 ) Cash and cash equivalents, beginning of period 271,047 147,358 Cash and cash equivalents, end of period $ 236,443 $ 131,436 Interest paid $ 3,738 $ 4,598 Income taxes paid $ 6,049 $ 1,645 See notes to consolidated financial statements. 3 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share data) 1.Organization and Operations Centene Corporation, or Centene or the Company, is a multi-line healthcare enterprise operating primarily in two segments: Medicaid Managed Care and Specialty Services. Centene’s Medicaid Managed Care segment provides Medicaid and Medicaid-related health plan coverage to individuals through government subsidized programs, including Medicaid, the State Children’s Health Insurance Program, or SCHIP, and Supplemental Security Income, or SSI. The Company’s Specialty Services segment provides specialty services, including behavioral health, healthmanagement, long-term care programs, managed vision, nurse triage, pharmacy benefits management and treatment compliance, to state programs, healthcare organizations, and other commercial organizations, as well as to the Company’s own subsidiaries on market-based terms. 2.Basis of Presentation The unaudited interim financial statements herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. The accompanying interim financial statements have been prepared under the presumption that users of the interim financial information have either read or have access to the audited financial statements for the fiscal year ended December 31, 2006. Accordingly, footnote disclosures, which would substantially duplicate the disclosures contained in the December 31, 2006 audited financial statements, have been omitted from these interim financial statements where appropriate. In the opinion of management, these financial statements reflect all adjustments, consisting only of normal recurring adjustments, which are necessary for a fair presentation of the results of the interim periods presented. Certain 2006 amounts in the consolidated financial statements have been reclassified to conform to the 2007 presentation. These reclassifications have no effect on net earnings or stockholders’ equity as previously reported. 3. Recent Accounting Pronouncements In June 2006, the FASB ratified the consensus reached on Emerging Issues Task Force, or EITF, Issue No. 06-3, “How Sales Taxes Collected from Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (That is, Gross Versus Net Presentation)”, or EITF 06-3. The EITF reached a consensus that the presentation of taxes on either a gross or netbasis is an accounting policy decision. The Company is evaluating the provisions of EITF 06-3 as it applies to premium taxes. Premium taxes are assessed by certain states as percentage of premiums paid to the Company by those states. Premium taxes of$38,090 and $11,181 for thesix months ended June 30, 2007 and 2006, respectively, were reported as a component of revenues and general and administrative expenses. The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes”, or FIN 48, on January 1, 2007. FIN 48 clarifies whether or not to recognize assets or liabilities for tax positions taken that may be challenged by a taxing authority. As a result of the implementation of FIN 48, the Company recognized a $47 decrease in the liability for unrecognized tax benefits, which was accounted for as an increase to retained earnings. As of January 1, 2007, the Company has $3,114 of gross unrecognized tax benefits. Of this total, $888 (net of the federal benefit on state issues) would decrease income tax expense, if recognized, and the remainder would reduce goodwill. The Company recognizes interest accrued related to unrecognized tax benefits in the provision for income taxes. As of January 1, 2007, interest accrued was approximately $293, net of federal tax benefit. No penalties have been accrued. Additional interest accrued was $43 and $78 in the three and six months ended June 30, 2007, respectively. During the first quarter of 2007, the Company's liability for unrecognized tax benefits increased by $1,563, of which the entire amount would reduce income tax expense if recognized. The increase was related to the allocation of stock basis between FirstGuard Kansas and FirstGuard Missouri for purposes of an Internal Revenue Code, or IRC, Section 165 loss on the Company's investment in FirstGuard Kansas' stock to be recognized in the Company's 2007 federal and state returns.During the second quarter of 2007, the Company also recorded a IRC Section 165 loss for the Company’s investment in FirstGuard Missouri stock and, accordingly, reversed the $1,563 unrecognized tax benefit as a reduction of income tax expense because the stock basis allocation was no longer relevant. The Company's federal income tax returns for 2003 through 2006 are open tax years. The Company files in numerous state jurisdictions with varying statutes of limitation. The Company's unrecognized state tax benefits are related to state returns open from 2002 through 2006. 4.FirstGuard Health Plans In 2006, FirstGuard Health Plan Kansas, Inc., or FirstGuard Kansas, a wholly owned subsidiary, received notification that its Medicaid contract scheduled to terminate December 31, 2006 would not be renewed. In 2006, the Company also evaluated its strategic alternatives for its Missouri subsidiary, FirstGuard Health Plan, Inc., or FirstGuard Missouri, and decided to divest the business. The sale of the operating assets of FirstGuard Missouri was completed effective February 1, 2007.However, the Company also received a final contingent payment in the second quarter of 2007 resulting in a total gain on the sale of $7,472 in 2007. Goodwill associated with FirstGuard written off as part of the transaction was $5,995.The Company contributed $3,000 of the sale proceeds received in the second quarter to its charitable foundation which was recorded as general and administrative expense. In March 2007, the Company abandoned the stock of FirstGuard Kansas to an unrelated entity. As a result of that abandonment, the Company recognized expense of $1,602 for the write-off of the remaining assets in that entity.The Company also recognized a $31,482 tax benefit for the tax deduction associated with the basis of that stock($29,919 in the first quarter and $1,563 in the second quarter). The asset write-off is recorded in investment and other income. The income tax receivable associated with the tax deduction is recorded as a component of other current assets. In June 2007, the Company abandoned the stock of FirstGuard Missouri to an unrelated entity. As a result of that abandonment, the Company recognized expense of $696 for the write-off of the remaining assets in that entity and a $4,806 tax benefit for the tax deduction associated with the basis of that stock. The asset write-off is recorded in investment and other income. The income tax receivable associated with the tax deduction is recorded as a component of other current assets. The Company has incurred $8,516 of FirstGuard exit costs consisting primarily of lease termination fees and employee severance costs.The exit costs included $6,202 incurred in 2006, of which $3,027 was accrued at December 31, 2006. During the six months ended June 30, 2007, the Company incurred an additional $2,314 of exit costs and made payments of $4,493. At June 30, 2007, the remaining accrual for these costs was $848. The Company also contributed $3,000 of the sale proceeds received in the second quarter to its charitable foundation. 4 Table of Contents 5. Acquisitions Effective April 20, 2007, the Company acquired PhyTrust of South Carolina, LLC, or PhyTrust, a physician-driven company providing service as a Medicaid Medical Home Network.The results of operations for PhyTrust are included in the consolidated financial statements since April 20, 2007.The preliminary purchase price allocation resulted in goodwill of approximately $4,900 included in the Medicaid Managed Care segment.The acquired goodwill is deductible for income tax purposes.Pro forma disclosures related to the acquisition have been excluded as immaterial. 6.Debt In March 2007, the Company issued $175,000 aggregate principal amount of 7 ¼% Senior Notes due April 1, 2014, or the Notes. The Notes have been registered under the Securities Act of 1933, as amended, pursuant to a registration rights agreement with the initial purchasers. The indenture governing the Notes contains non-financial and financial covenants, including requirements of a minimum fixed charge coverage ratio. Interest will be paid semi-annually beginning in October 2007. At June 30, 2007, total debt outstanding was $201,134, including current maturities of $972. The total debt outstanding consisted of $175,000 under the Notes, $20,604 of debt secured by real estate and $5,530 of capital leases 7.Earnings Per Share The following table sets forth the calculation of basic and diluted net earnings per common share: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net earnings $ 17,782 $ 4,965 $ 55,993 $ 13,731 Shares used in computing per share amounts: Weighted average number of common shares outstanding 43,617,360 43,169,590 43,525,848 43,079,243 Common stock equivalents (as determined by applying the treasury stock method) 1,198,009 1,669,559 1,345,266 1,715,315 Weighted average number of common shares and potential dilutive common shares outstanding 44,815,369 44,839,149 44,871,114 44,794,558 Basic earnings per common share $ 0.41 $ 0.12 $ 1.29 $ 0.32 Diluted earnings per common share $ 0.40 $ 0.11 $ 1.25 $ 0.31 The calculation of diluted earnings per common share for the three and six months ended June 30, 2007 excludes the impact of 2,468,843 and 2,431,539 shares, respectively, related to anti-dilutive stock options, restricted stock and restricted stock units. The calculation of diluted earnings per common share for the three and six months ended June 30, 2006 excludes the impact of 1,556,308 and 1,597,568 shares, respectively. 8.Stockholders’ Equity In November 2005, the Company’s board of directors adopted a stock repurchase program authorizing the Company to repurchase up to 4,000,000 shares of common stock from time to time on the open market or through privately negotiated transactions. The repurchase program extends through October 31, 2007, but the Company reserves the right to suspend or discontinue the program at any time. During the six months ended June 30, 2007, the Company repurchased 150,600 shares at an average price of $21.45 and an aggregate cost of $3,231. 9. Contingencies As previously disclosed, two class action lawsuits were filed against the Company and certain of its officers and directors in the United States District Court for the Eastern District of Missouri, or Eastern District Court.The lawsuits were consolidated on November 2, 2006 and an amended consolidated complaint was filed in the Eastern District Court on January 17, 2007, referred to as the Consolidated Lawsuit. The Consolidated Lawsuit alleges, on behalf of purchasers of the Company’s common stock from April 25, 2006 through July 17, 2006, that the Company and certain of its officers and directors violated federal securities laws by issuing a series of materially false statements prior to the announcement of its fiscal 2006 second quarter results. According to the Consolidated Lawsuit, these allegedly materially false statements had the effect of artificially inflating the price of the Company’s common stock, which subsequently dropped after the issuance of a press release announcing the Company’s preliminary fiscal 2006 second quarter earnings and revised guidance. The Company filed a motion to dismiss the Consolidated Lawsuit. On June 29, 2007,the motion to dismiss was granted.The period for the filing of appeals has not yet expired. Additionally, in August 2006, a separate derivative action was filed on behalf of Centene Corporation against the Company and certain of its officers and directors in the Eastern District Court. Plaintiff purported to bring suit derivatively on behalf of the Company against the Company’s directors for breach of fiduciary duties, gross mismanagement and waste of corporate assets by reason of the directors’ alleged failure to correct the misstatements alleged in the Consolidated Lawsuit discussed above. The derivative complaint largely repeated the allegations in the Consolidated Lawsuit. Based on discussions that have been held with plaintiff’s counsel, it is the Company’s understanding that plaintiff did not intend to pursue this action unless the Consolidated Lawsuit proceeded past the dismissal stage. The derivative action has been dismissed. During the 2007 second quarter, the Company’s subsidiary, Peach State Health Plan, received notice from the Georgia Department of Community Health, or GDCH, that it was levying a $3,700 fine for alleged violations of the prior authorization timeliness provisions contained in the Company’s Medicaid contract with the state.The Company has appealed the sanction and expects the issue to be resolved in the 2007 third quarter. The Company has accrued an estimate for this matter and does not believe the ultimate resolution will have a material effect on future results of operations. The Company is routinely subjected to legal proceedings in the normal course of business. While the ultimate resolution of such matters is uncertain, the Company does not expect the results of any of these matters individually, or in the aggregate, to have a material effect on its financial position or results of operations. 5 Table of Contents 10. Segment Information The Company operates in two segments: Medicaid Managed Care and Specialty Services. The Medicaid Managed Care segment consists of the Company’s health plans including all of the functions needed to operate them. The Specialty Services segment consists of the Company’s specialty companies including behavioral health, healthmanagement, long-term care programs, managed vision, nurse triage, pharmacy benefits management and treatment compliance functions. Factors used in determining the reportable business segments include the nature of operating activities, existence of separate senior management teams, and the type of information presented to the Company’s chief operating decision maker to evaluate all results of operations. Segment information for the three months ended June 30, 2007, follows: Medicaid ManagedCare Specialty Services Eliminations Consolidated Total Revenue from external customers $ 665,265 $ 62,473 $ — $ 727,738 Revenue from internal customers 19,698 106,783 (126,481 ) — Total revenue $ 684,963 $ 169,256 $ (126,481 ) $ 727,738 Earnings from operations $ 11,679 $ 5,185 $ — $ 16,864 Segment information for the three months ended June 30, 2006, follows: Medicaid ManagedCare Specialty Services Eliminations Consolidated Total Revenue from external customers $ 452,061 $ 43,232 $ — $ 495,293 Revenue from internal customers 22,230 48,803 (71,033 ) — Total revenue $ 474,291 $ 92,035 $ (71,033 ) $ 495,293 Earnings from operations $ 4,577 $ 1,729 $ — $ 6,306 Segment information for the six months ended June 30, 2007, follows: Medicaid ManagedCare Specialty Services Eliminations Consolidated Total Revenue from external customers $ 1,278,328 $ 120,245 $ — $ 1,398,573 Revenue from internal customers 38,586 205,502 (244,088 ) — Total revenue $ 1,316,914 $ 325,747 $ (244,088 ) $ 1,398,573 Earnings from operations $ 23,162 $ 10,853 $ — $ 34,015 Segment information for the six months ended June 30, 2006, follows: Medicaid ManagedCare Specialty Services Eliminations Consolidated Total Revenue from external customers $ 863,042 $ 87,329 $ — $ 950,371 Revenue from internal customers 43,003 66,480 (109,483 ) — Total revenue $ 906,045 $ 153,809 $ (109,483 ) $ 950,371 Earnings from operations $ 16,668 $ 2,234 $ — $ 18,902 11. Comprehensive Earnings Differences between net earnings and total comprehensive earnings resulted from changes in unrealized losses on investments available for sale, as follows: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net earnings $ 17,782 $ 4,965 $ 55,993 $ 13,731 Reclassification adjustment, net of tax 18 29 69 49 Change in unrealized gain (loss) on investments, net of tax (139 ) (157 ) 136 (571 ) Total comprehensive earnings $ 17,661 $ 4,837 $ 56,198 $ 13,209 6 Table of Contents ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and the related notes included elsewhere in this filing, and in our annual report on Form 10-K for the year ended December 31, 2006. The discussion contains forward-looking statements that involve known and unknown risks and uncertainties, including those set forth under “Item 1A. Risk Factors.” OVERVIEW We are a multi-line healthcare enterprise operating in two segments. Our Medicaid Managed Care segment provides Medicaid and Medicaid-related programs to organizations and individuals through government subsidized programs, including Medicaid, the State Children’s Health Insurance Program, or SCHIP, and, Supplemental Security Income including Aged, Blind or Disabled programs, or SSI. Our Specialty Services segment provides specialty services, including behavioral health, healthmanagement, long-term care programs, managed vision, nurse triage, pharmacy benefits management and treatment compliance, to state programs, healthcare organizations and other commercial organizations, as well as to our own subsidiaries on market-based terms. Our Medicaid contract in Kansas terminated effective December 31, 2006, and we sold the operating assets of FirstGuard Health Plan, Inc., our Missouri health plan, effective February 1, 2007. Our second quarter performance for 2007 is summarized as follows: — Quarter-end Medicaid Managed Care membership of 1,131,500. — Total revenues of $727.7 million, a 46.9% increase over the comparable period in 2006. — Medicaid and SCHIP health benefits ratio, or HBR, of 80.6%, SSI HBR of 87.5%, Specialty Services HBR of 75.9%. — Medicaid Managed Care general and administrative, or G&A, expense ratio of 14.0% and Specialty Services G&A ratio of 15.8%. — Operating earnings of $16.9 million. — Diluted earnings per share of $0.40 includingan after-tax benefit of $5.7 million, or $0.13 per share, for FirstGuard activity and the related foundation contribution. — Operating cash flows of $23.9 million. Over the last year we have experienced revenue growth in our Medicaid Managed Care segment. The following new contracts and acquisitions contributed to our growth: — In April 2007, we acquired PhyTrust of South Carolina, LLC, or PhyTrust, a physician-driven company providing service as a Medicaid Medical Home Network.At June 30, 2007, our membership in South Carolina was 31,100 members.Additionally, we plan to participate in the rollout of the state’s conversion to at-risk managed care, which is expected to commence in the second half of 2007. — In February 2007, we began managing care for SSI recipients in the San Antonio and Corpus Christi markets of Texas with 31,400 members at June 30, 2007. — In January, February, March and April 2007, we began managing care for SSI members in the Northeast, Southwest, Northwest and East Central regions of Ohio, respectively, with 19,500 members at June 30, 2007. — In September 2006, we expanded operations in Texas to include Medicaid and SCHIP members in the Corpus Christi, Austin and Lubbock markets, with 24,300 members at June 30, 2007. — In Georgia, we began managing care for Medicaid and SCHIP members in the Atlanta and Central regions in June 2006 and the Southwest region in September 2006. At June 30, 2007, our membership in Georgia was 281,400. — We began operating under new contracts with the State of Ohio to manage care for Medicaid members by entering seven new counties in the East Central market in July 2006, and 17 new counties in the Northwest market in October 2006, with 41,100members at June 30, 2007. — In June 2006, we acquired MediPlan Corporation, or MediPlan, and began managing care for additional Medicaid members in Ohiowith 13,300 members at June 30, 2007. The results of operations of this entity are included in our consolidated financial statements beginning June 1, 2006. We have been awarded the following new business opportunity to expand our operations: — During the first quarter of 2007, we finalized the contractual terms of the Comprehensive Health Care for Children in Foster Care program award with the Texas Health and Human Services Commission, or HHSC. This statewide program will provide managed care services to participants in the Texas Foster Care program. Membership operations are expected to commence in the first quarter of 2008. The following new contracts and acquisitions contributed to growth inour Specialty Services segment: — Effective October 1, 2006, we began performing under our contract with the Arizona Health Care Cost Containment System to provide long-term care services in the Maricopa, Yuma and LaPaz counties in Arizona. — Effective July 1, 2006, we acquired the managed vision business of OptiCare Managed Vision, Inc., or OptiCare. The results of operations of this entity are included in our consolidated financial statements beginning July 1, 2006. 7 Table of Contents RESULTS OF OPERATIONS AND KEY METRICS Summarized comparative financial data are as follows ($ in millions except share data): Three Months Ended June 30, Six Months Ended June 30, 2007 2006 % Change 2006-2007 2007 2006 % Change 2006-2007 Premium revenue $ 707.7 $ 476.1 48.7 % $ 1,357.0 $ 911.7 48.8 % Service revenue 20.0 19.2 4.2 % 41.6 38.7 7.4 % Total revenues 727.7 495.3 46.9 % 1,398.6 950.4 47.2 % Medical costs 574.8 400.2 43.6 % 1,110.3 761.9 45.7 % Cost of services 16.7 14.3 16.4 % 32.3 29.9 8.0 % General and administrative expenses 122.6 74.5 64.7 % 229.5 139.7 64.3 % Gain on sale of FirstGuard Missouri (3.3 ) — — % (7.5 ) — — % Earnings from operations 16.9 6.3 167.4 % 34.0 18.9 80.0 % Investment and other income, net 1.7 1.5 20.9 % 3.1 3.0 4.3 % Earnings before income taxes 18.6 7.8 140.3 % 37.1 21.9 69.7 % Income tax (benefit) expense 0.8 2.9 (70.6 )% (18.9 ) 8.2 (331.6 )% Net earnings $ 17.8 $ 4.9 258.1 % $ 56.0 $ 13.7 $ 307.8 % Diluted earnings per common share $ 0.40 $ 0.11 263.6 % $ 1.25 $ 0.31 303.2 % Revenues and Revenue Recognition Our Medicaid Managed Care segment generates revenues primarily from premiums we receive from the states in which we operate health plans. We receive a fixed premium per member per month pursuant to our state contracts. We generally receive premium payments during the month we provide services and recognize premium revenue during the period in which we are obligated to provide services to our members. Some states enact premium taxes or similar assessments, collectively, premium taxes, and these taxes are recorded as a component of revenues and general and administrative expenses (gross). Premium taxes totaled $19.9 million and $38.1 million in the three and six months ended June 30, 2007, respectively, compared to $6.9 million and $11.2 million for the comparable periods in 2006. Some contracts allow for additional premium related to certain supplemental services provided such as maternity deliveries. Revenues are recorded based on membership and eligibility data provided by the states, which may be adjusted by the states for updates to this data. These adjustments have been immaterial in relation to total revenue recorded and are reflected in the period known. Our Specialty Services segment generates revenues under contracts with state programs, healthcare organizations, and other commercial organizations, as well as from our own subsidiaries on market-based terms. Revenues are recognized when the related services are provided or as ratably earned over the covered period of services. Premium and service revenues collected in advance are recorded as unearned revenue. For performance-based contracts, we do not recognize revenue subject to refund until data is sufficient to measure performance. Premium and service revenues due to us are recorded as premium and related receivables and are recorded net of an allowance based on historical trends and our management’s judgment on the collectibility of these accounts. As we generally receive payments during the month in which services are provided, the allowance is typically not significant in comparison to total revenues and does not have a material impact on the presentation of our financial condition or results of operations. Our total revenue increased year over year primarily through 1) growth in the Medicaid Managed Care segment, 2) premium rate increases, and 3) growth in our Specialty Services segment. 8 Table of Contents 1. Medicaid Managed Care segment growth For the six months endedJune 30, 2007, segment revenue from external customers increased to $1,278.3 million from $863.0 million in the same prior year period.The increase is primarily due to six months of Georgia operations in 2007, compared to one month in 2006, and a higher mix of SSI membership.The premium revenue for a SSI member is higher than a Medicaid / SCHIP member. For example, in Ohio, the per member per month, or pmpm, premium for a SSI member averages approximately $1,000. InTexas, the SSI pmpm averages approximately $450.The pmpm revenue for a Medicaid member in our states’ averages approximately $190.The following table sets forth our membership by state in our Medicaid Managed Care segment: June 30, 2007 2006 Georgia 281,400 216,000 Indiana 161,700 193,000 New Jersey 59,100 59,000 Ohio 128,200 73,100 South Carolina 31,100 — Texas 333,900 235,800 Wisconsin 136,100 174,600 Subtotal 1,131,500 951,500 Kansas and Missouri — 150,000 Total 1,131,500 1,101,500 The following table sets forth our membership by line of business in our Medicaid Managed Care segment: June 30, 2007 2006 Medicaid 846,900 755,400 SCHIP 216,500 179,700 SSI 68,100 16,400 Subtotal 1,131,500 951,500 Kansas and Missouri Medicaid/SCHIP members — 150,000 Total 1,131,500 1,101,500 From June 30, 2006 to June 30, 2007, we increased our membership through the commencement of operations in the Southwest region of Georgiain September 2006, under our subsidiary, Peach State Health Plan. We increased our Medicaid membership in Ohio by adding members under our new contract in the East Central and Northwest markets. We also increased our SSI membership in Ohio with the commencement of our new contract to serve Aged, Blind or Disabled members. In Texas, we increased our membership through new Medicaid, SCHIP and SSI contracts in the Corpus Christi, Austin, and Lubbockmarkets. Our membership decreased in Wisconsin because of more stringent state eligibility requirements for the Medicaid and SCHIP programs, eligibility administration issues and the termination of certain physician contracts associated with a high cost hospital system. Our membership decreased in Indiana primarily due to adjustments made to our provider network made in connection with our new state-wide contract as well as the termination of certain non-exclusive physician contracts. Our membership in South Carolina is currently on a non-risk basis until they can be converted to managed care under the state’s approved process.The revenue associated with our Kansas and Missouri health plans was $77.3 millionand $153.6 million for the three and six months endedJune 30, 2006, respectively. 2. Premium rate increases During the six months ended June 30, 2007, we received premium rate increases ranging from 2.5% to 10.1%, or 2.1% on a composite basis across our markets. 3. Specialty Services segment growth For the six months ended June 30, 2007, segment revenue from external customers was $120.2 million compared to $87.3 million for the same prior year period.This increase was primarily due to the acquisition of OptiCare and the commencement of our long-term care contract in Arizona.In July 2006, we began offering managed vision care through our acquisition of OptiCare. In October 2006, our subsidiary, Bridgeway Health Solutions, began performing under our long-term care contract in Arizona. At June 30, 2007, our behavioral health company, Cenpatico, provided behavioral health services to 95,200 members in Arizona and 37,500 members in Kansas, compared to 93,600 members in Arizona and 39,400 members in Kansas at June 30, 2006. Operating Expenses Medical Costs Our medical costs include payments to physicians, hospitals, and other providers for healthcare and specialty services claims. Medical costs also include estimates of medical expenses incurred but not yet reported, or IBNR, and estimates of the cost to process unpaid claims. Monthly, we estimate our IBNR based on a number of factors, including inpatient hospital utilization data and prior claims experience. As part of this review, we also consider the costs to process medical claims and estimates of amounts to cover uncertainties related to fluctuations in physician billing patterns, membership, products and inpatient hospital trends. These estimates are adjusted as more information becomes available. We employ actuarial professionals and use the services of independent actuaries who are contracted to review our estimates quarterly. While we believe that our process for estimating IBNR is actuarially sound, we cannot assure you that healthcare claim costs will not materially differ from our estimates. 9 Table of Contents Our results of operations depend on our ability to manage expenses related to health benefits and to accurately predict costs incurred. Our health benefits ratio, or HBR, represents medical costs as a percentage of premium revenues and reflects the direct relationship between the premium received and the medical services provided. The table below depicts our HBR for our external membership by member category: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Medicaid and SCHIP 80.6 % 84.0 % 81.5 % 83.4 % SSI 87.5 87.6 87.2 87.6 Specialty Services 75.9 83.7 77.5 83.9 Our Medicaid and SCHIP HBR for the three and six months ended June 30, 2007 were 80.6% and 81.5%, respectively, a decrease of 3.4% and 1.9% over 2006. The HBR for the three months ended June 30, 2006, includes approximately 2.2% ($9.7 million) for adverse medical cost development in estimated medical claims liabilities from the first quarter of 2006.The decrease is primarily attributable to the adverse development included in the prior year amounts and increased premium taxes. Sequentially, our Medicaid and SCHIP HBR decreased from 82.3% in the 2007 first quarter to 80.6% because ofdecreases in our Indiana, Texas, and Wisconsin markets, primarily related to inpatient and pharmacy cost trends. The decrease in the SSI HBR for the three and six months ended June 30, 2007 reflects an increase in premium taxes, partially offset by the new business in our Ohio and Texas health plans. The decrease in our Specialty Services HBR for the three and six months ended June 30, 2007 is caused by the diversification of business in that segment which now includes OptiCare, effective July 1, 2006, and Bridgeway, effective October 1, 2006. Cost of Services Our cost of services expense includes the pharmaceutical costs associated with our pharmacy benefit manager’s external revenues. Cost of services also includes all direct costs to support the local functions responsible for generation of our services revenues. These expenses consist of the salaries and wages of the professionals and teachers who provide the services and expenses related to facilities and equipment used to provide services. General and Administrative Expenses Our general and administrative expenses, or G&A, primarily reflect wages and benefits, including stock compensation expense, and other administrative costs related to our health plans, specialty companies and centralized functions that support all of our business units. Our major centralized functions are finance, information systems and claims processing. Premium taxes are also classified as G&A expenses.G&A increased in the three months ended June 30, 2007 over the comparable period in 2006 primarily due to premium taxes, expenses for additional facilities and staff to support our growth, especially in Arizona and Georgia and a $3.0 million contribution to our charitable foundation from a portion of the proceeds received upon the sale of FirstGuard Missouri.The second quarter G&A expense also includes our estimate of the ultimate resolution of the sanction received from the Georgia Department of Community Health. Our G&A expense ratio represents G&A expenses as a percentage of total revenues and reflects the relationship between revenues earned and the costs necessary to earn those revenues. The following table sets forth the G&A expense ratios by business segment: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Medicaid Managed Care 14.0 % 12.3 % 13.5 % 12.1 % Specialty Services 15.8 17.4 15.8 19.3 The increase in the Medicaid Managed Care G&A expense ratio for the three and six months ended June 30, 2007 primarily reflects increased premium taxes. Premium taxes were $19.9 million and $38.1 million in the three and six months ended June 30, 2007, respectively, compared to $6.9 million and $11.2 million, respectively, for the comparable periods in 2006. The decrease in the Specialty Services G&A ratio for the three and six months ended June 30, 2007 primarily reflects the overall leveraging of expense over higher revenues with the addition ofOptiCare and Bridgeway in the last two quarters of 2006 and the growth of US Script’s business since the acquisition in 2006. Gain on Sale of FirstGuard Missouri The sale of the operating assets of FirstGuard Missouri was completed effective February 1, 2007. Under the terms of the asset sale agreement, we received an initial payment upon the sale of FirstGuard Missouri resulting in a gain of $4.2 million in the first quarter of 2007. We recognized additional gain related to a final contingent payment in the second quarter of 2007 of $3.3million. The goodwill associated with FirstGuard written off in the first quarter of 2007 as part of the transaction was $6.0 million. Other Income (Expense) Other income (expense) consists principally of investment income from our cash and investments and interest expense on our debt.Investment and other income increased $2.1 million and $3.0 millionin the three and six months ended June 30, 2007, respectively, over the comparable periods in 2006.The increase was primarily a result of an increase in market interest rates and larger investment balances.The increases were offset by asset write-offs associated with the abandonment of the stock of our FirstGuard health plans of $0.7 millionand $2.3 million in the three and six months ended June 30, 2007, respectively. Interest expense increased $1.8 million and $2.9 million in the three and six months ended June 30, 2007, respectively, primarily from increased debt. Income Tax (Benefit) Expense During the second quarter of 2007 we recognized a tax benefit of $6.4 million associated with the abandonment of the stock of our Missouri health plan, resulting in net tax expense of $0.8 million, despite having $18.6 million of pre-tax income. During the first quarter of 2007, we recognized a tax benefit of $29.9 million associated with the abandonment of the stock of our Kansas health plan, resulting in a net tax benefit of $19.7 million, despite having $18.5 million of pre-tax income.During the first quarter of 2007, we also recorded $4.2 million of income tax expense associated with the sale of FirstGuard Missouri. Excluding the effect of theKansas and Missouri health plans stock deduction and the gain on sale of our Missouri health plan, our 2007 effective tax ratefor both the three and six months ended June 30, 2007 was 38.0%compared to 35.9% and 37.2%, respectively, for the comparable periods in 2006.The increase was due to the recognition of certain state tax credits in the prior year. 10 Table of Contents LIQUIDITY AND CAPITAL RESOURCES We finance our activities primarily through operating cash flows and borrowings under our revolving credit facility. Our total operating activities provided cash of $59.9 million in the six months ended June 2007 compared to $14.4 million in the comparable period in 2006. Both periods reflect an increase in premium and related receivables related to the June capitation payment from the State of Wisconsin.The State holds this payment over their fiscal year-end and it was received in July along with the July capitation payment in both years. Medical claims liabilities increased $14.9 million in the 2007 first six monthsreflecting new business in Ohio and Texas, offset by the payment of Kansas and Missouri claims incurred in 2006. We expect that the tax benefit we recorded associated with the abandonment of the stock of our Kansas and Missouri health plans will result in reduced income tax payments totaling approximately $21.0 million over the next several quarters. Our investing activities used cash of $115.1million in the six months ended June 30, 2007 compared to $100.4 million in the comparable period in 2006. Our investing activities in 2007 consisted primarily of additions to the investment portfolios of our regulated subsidiaries including transfers from cash and cash equivalents to long-term investments. During 2006, our investing activities primarily consisted of the acquisition of US Script. Our investing activities in 2006 also included additions to the investment portfolios of our regulated subsidiaries. Our investment policies are designed to provide liquidity, preserve capital and maximize total return on invested assets within our investment guidelines. Net cash provided by and used in investing activities will fluctuate from year to year due to the timing of investment purchases, sales and maturities. As of June 30, 2007, our investment portfolio consisted primarily of fixed-income securities with an average duration of 1.6 years. Cash is invested in investment vehicles such as municipal bonds, corporate bonds, insurance contracts, commercial paper, equity securities and instruments of the U.S. Treasury. The states in which we operate prescribe the types of instruments in which our regulated subsidiaries may invest their cash. We spent $29.4million and $23.5 million on capital assets in the six months ended June 30, 2007 and 2006, respectively, consisting primarily of software and hardware upgrades, and furniture, equipment and leasehold improvements related to office and market expansions. We anticipate spending an additional $35 million on additional capital expenditures in 2007 primarily related to system upgrades and market expansions. We have been pursuing a redevelopment project in the City of Clayton, Missouri to accommodate office expansion plans associated with future company growth.In July 2007, we announced we would consider other alternatives due to our current inability to acquire all the real estate necessary for the project in Clayton. Our financing activities provided cash of $20.7 million and $70.0 million in the six months ended June 30, 2007 and 2006, respectively. During 2007, our financing activities primarily related to proceeds from issuance of $175 million in senior notes as discussed below. During 2006, our financing activities primarily related to proceeds from borrowings under our credit facility. These borrowings were used primarily for the acquisition of US Script. At June 30, 2007, we had negative working capital, defined as current assets less current liabilities, of $(10.5) million, as compared to $63.9 million at December 31, 2006.Our working capital is negative due to our efforts to increase investment returns through purchases of investments that have maturities of greater than one year and, therefore, are classified as long-term. We manage our short-term and long-term investments with the goal of ensuring that a sufficient portion is held in investments that are highly liquid and can be sold to fund short-term requirements as needed. Cash, cash equivalents and short-term investments were $279.8 million at June 30, 2007 and $338.0 million at December 31, 2006. Long-term investments were $313.9 million at June 30, 2007 and $170.7 million at December 31, 2006, including restricted deposits of $26.2 million and $25.3 million, respectively. At June 30, 2007, cash and investments held by our unregulated entities totaled $65.8 million while cash and investments held by our regulated entities totaled $527.9 million. We have a $300 million revolving credit agreement. Borrowings under the agreement bear interest based upon LIBOR rates, the Federal Funds Rate or the Prime Rate. There is a commitment fee on the unused portion of the agreement that ranges from 0.15% to 0.275% depending on the total debt to EBITDA ratio. The agreement contains non-financial and financial covenants, including requirements of minimum fixed charge coverage ratios, maximum debt to EBITDA ratios and minimum net worth. The agreement will expire in September 2011. As of June 30, 2007, we had no borrowings outstanding under the agreement and $24.5 million in letters of credit outstanding, leaving availability of $275.5 million. As of June 30, 2007, we were in compliance with all covenants. In March 2007, we issued $175 million aggregate principal amount of our 7 ¼% Senior Notes due April 1, 2014. In July 2007, the Notes were registered under the Securities Act of 1933, pursuant to a registration rights agreement with the initial purchasers. The indenture governing the Notescontains non-financial and financial covenants, including requiring a minimum fixed charge coverage ratio. Interest will be paid semi-annually beginning in October 2007. We used a portion of the net proceeds from the offering to refinance approximately $150.0 million of our existing indebtedness which was outstanding under our revolving credit facility. The additional proceeds will be used for general corporate purposes. As of June 30, 2007, we were in compliance with all covenants. 11 Table of Contents We have a stock repurchase program authorizing us to repurchase up to four million shares of common stock from time to time on the open market or through privately negotiated transactions. The repurchase program extends through October 31, 2007, but we reserve the right to suspend or discontinue the program at any time. During the six months ended June 30, 2007, we repurchased 150,600 shares at an average price of $21.45. We have established a trading plan with a registered broker to repurchase shares under certain market conditions. We have a shelf registration statement on FormS-3 on file with the Securities and Exchange Commission, or the SEC, covering the issuance of up to $300million of securities including common stock and debt securities. No securities have been issued under the shelf registration. We may publicly offer securities from time-to-time at prices and terms to be determined at the time of the offering. During the six months ended June 30, 2007, we received dividends of $38.2 million for the excess regulatory capital remaining in our Kansas and Missourihealth plans. There were no other material changes outside the ordinary course of business in lease obligations or other contractual obligations in the six months ended June 30, 2007. Based on our operating plan, we expect that our available cash, cash equivalents and investments, cash from our operations and cash available under our credit facility will be sufficient to finance our operations and capital expenditures for at least 12 months from the date of this filing. REGULATORY CAPITAL AND DIVIDEND RESTRICTIONS As managed care organizations, certain of our subsidiaries are subject to state regulations that, among other things, require the maintenance of minimum levels of statutory capital, as defined by each state, and restrict the timing, payment and amount of dividends and other distributions that may be paid to us. Generally, the amount of dividend distributions that may be paid by a regulated subsidiary without prior approval by state regulatory authorities is limited based on the entity’s level of statutory net income and statutory capital and surplus. Our regulated subsidiaries are required to maintain minimum capital requirements prescribed by various regulatory authorities in each of the states in which we operate. As ofJune 30, 2007, our subsidiaries had aggregate statutory capital and surplus of $271.4 million, compared with the required minimum aggregate statutory capital and surplus requirements of $162.6 million. The National Association of Insurance Commissioners has adopted rules which set minimum risk-based capital requirements for insurance companies, managed care organizations and other entities bearing risk for healthcare coverage. As of June 30, 2007, all of our health plans were in compliance with the risk-based capital requirements enacted in their respective states. FORWARD-LOOKING STATEMENTS All statements, other than statements of current or historical fact, contained in this filing are forward-looking statements. We have attempted to identify these statements by terminology including “believe,” “anticipate,” “plan,” “expect,” “estimate,” “intend,” “seek,” “target,” “goal,” “may,” “will,” “should,” “can,” “continue” and other similar words or expressions in connection with, among other things, any discussion of future operating or financial performance. In particular, these statements include statements about our market opportunity, our growth strategy, competition, expected activities and future acquisitions, investments and the adequacy of our available cash resources. These statements may be found in the various sections of this filing, including those entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” Item 1. “Legal Proceedings” and Item 1A. “Risk Factors.” Readers are cautioned that matters subject to forward-looking statements involve known and unknown risks and uncertainties, including economic, regulatory, competitive and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions. All forward-looking statements included in this filing are based on information available to us on the date of this filing. Actual results may differ from projections or estimates due to a variety of important factors, including: · our ability to accurately predict and effectively manage health benefits and other operating expenses; · competition; · changes in healthcare practices; · changes in federal or state laws or regulations; · inflation; · provider contract changes; · new technologies; · reduction in provider payments by governmental payors; · major epidemics; · disasters and numerous other factors affecting the delivery and cost of healthcare; · the expiration, cancellation or suspension of our Medicaid managed care contracts by state governments; · availability of debt and equity financing on terms that are favorable to us; and · general economic and market conditions. Item 1A. “Risk Factors” of this filing contains a further discussion of these and other additional important factors that could cause actual results to differ from expectations. We disclaim any current intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Due to these important factors and risks, we cannot give assurances with respect to our future premium levels or our ability to control our future medical costs. 12 Table of Contents ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. INVESTMENTS As of June 30, 2007, we had short-term investments of $43.4 million and long-term investments of $313.9 million, including restricted deposits of $26.2 million. The short-term investments consist of highly liquid securities with maturities between three and twelve months. The long-term investments consist of municipal, corporate and U.S. agency bonds, equity securities, asset-backed securities, life insurance contracts and U.S. Treasury investments and have maturities greater than one year. Restricted deposits consist of investments required by various state statutes to be deposited or pledged to state agencies. Due to the nature of the states’ requirements, these investments are classified as long-term regardless of the contractual maturity date. Our investments are subject to interest rate risk and will decrease in value if market rates increase. Assuming a hypothetical and immediate 1% increase in market interest rates at June 30, 2007, the fair value of our fixed income investments would decrease by approximately $3.5 million. Declines in interest rates over time will reduce our investment income. INFLATION Although the general rate of inflation has remained relatively stable and healthcare cost inflation has stabilized in recent years, the national healthcare cost inflation rate still exceeds the general inflation rate. We use various strategies to mitigate the negative effects of healthcare cost inflation. Specifically, our health plans try to control medical and hospital costs through contracts with independent providers of healthcare services. Through these contracted care providers, our health plans emphasize preventive healthcare and appropriate use of specialty and hospital services. While we currently believe our strategies to mitigate healthcare cost inflation will be successful, competitive pressures, new healthcare and pharmaceutical product introductions, demands from healthcare providers and customers, applicable regulations or other factors may affect our ability to control the impact of healthcare cost increases. ITEM 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures - Our management, with the participation of our chief executive officer and chief financial officer, evaluated the effectiveness of our disclosure controls and procedures as of June 30, 2007. The term “disclosure controls and procedures,” as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act, means controls and other procedures of a company that are designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the company’s management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. Management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving their objectives and management necessarily applies its judgment in evaluating the cost-benefit relationship of possible controls and procedures. Based on the evaluation of our disclosure controls and procedures as of June 30, 2007, our chief executive officer and chief financial officer concluded that, as of such date, our disclosure controls and procedures were effective at the reasonable assurance level. Changes in Internal Control Over Financial Reporting - No change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during the quarter ended June 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 13 Table of Contents PART II OTHER INFORMATION ITEM 1. Legal Proceedings. As previously disclosed, two class action lawsuits were filed against us and certain of our officers and directors in the United States District Court for the Eastern District of Missouri, or Eastern District Court.The lawsuits were consolidated on November 2, 2006, and an amended consolidated complaint was filed in the Eastern District Court on January 17, 2007, which we refer to as the Consolidated Lawsuit. The Consolidated Lawsuit alleges, on behalf of purchasers of our common stock from April 25, 2006 through July 17, 2006, that we and certain of our officers and directors violated federal securities laws by issuing a series of materially false statements prior to the announcement of our fiscal 2006 second quarter results. According to the Consolidated Lawsuit, these allegedly materially false statements had the effect of artificially inflating the price of our common stock, which subsequently dropped after the issuance of a press release announcing our preliminary fiscal 2006 second quarter earnings and revised guidance. We filed a motion to dismiss the Consolidated Lawsuit. On June 29, 2007,the motion to dismiss was granted.The period for the filing of appeals has not yet expired. Additionally, in August 2006, a separate derivative action was filed on behalf of Centene Corporation against us and certain of our officers and directors in the Eastern District Court. Plaintiff purported to bring suit derivatively on behalf of the Company against the Company’s directors for breach of fiduciary duties, gross mismanagement and waste of corporate assets by reason of the directors’ alleged failure to correct the misstatements alleged in the Consolidated Lawsuit discussed above. The derivative complaint largely repeated the allegations in the Consolidated Lawsuit. Based on discussions that have been held with plaintiff’s counsel, it is our understanding that plaintiff did not intend to pursue this action unless the Consolidated Lawsuit proceeded past the dismissal stage. The derivative action has been dismissed. We routinely are subjected to legal proceedings in the normal course of business. While the ultimate resolution of such matters is uncertain, we do not expect the results of any of these matters individually, or in the aggregate, to have a material effect on our financial position or results of operations. ITEM 1A. Risk Factors. FACTORS THAT MAY AFFECT FUTURE RESULTS AND THE TRADING PRICE OF OUR COMMON STOCK You should carefully consider the risks described below before making an investment decision. The trading price of our common stock could decline due to any of these risks, in which case you could lose all or part of your investment. You should also refer to the other information in this filing, including our consolidated financial statements and related notes. The risks and uncertainties described below are those that we currently believe may materially affect our Company. Additional risks and uncertainties that we are unaware of or that we currently deem immaterial also may become important factors that affect our Company. Risks Related to Being a Regulated Entity Reduction in Medicaid, SCHIP and SSI funding could substantially reduce our profitability. Most of our revenues come from Medicaid, SCHIP and SSI premiums. The base premium rate paid by each state differs, depending on a combination of factors such as defined upper payment limits, a member’s health status, age, gender, county or region, benefit mix and member eligibility categories. Future levels of Medicaid, SCHIP and SSI funding and premium rates may be affected by continuing government efforts to contain healthcare costs and may further be affected by state and federal budgetary constraints. Additionally, state and federal entities may make changes to the design of their Medicaid programs resulting in the cancellation or modification of these programs. For example, in August 2006, the Centers for Medicare & Medicaid Services, or CMS, published a second interim final rule regarding the estimation and recovery of improper payments made under Medicaid and SCHIP. This rule requires a CMS contractor to sample selected states each year to estimate improper payments in Medicaid and SCHIP and create national and state specific error rates.
